PALMORE, Judge
(dissenting)
I dissent from the majority opinion on this limited ground, that so long as we continue allowing a person who served as commissioner in the county court to appear in the role of a valuation witness in the circuit court trial, and to be identified to the jury as having been one of the county court commissioners in the same case, it is useless to pretend that the jury is not going to assume that the amount of his appraisal at the trial reflects the amount of the commissioners’ award in county court. Therefore, we are in the position of holding the information prejudicial if spoken, and not prejudicial if implied. I find this an untenable distinction. If the information is prejudicial, the better solution would be to change the rule permitting the witness to disclose that he served as one of the commissioners in county court.